Citation Nr: 0617363	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  00-00 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to 
April 1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the Cleveland, 
Ohio Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).

In a September 2003 decision, the Board denied the veteran's 
appeal for service connection for an acquired psychiatric 
disorder.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In December 2005, the Court vacated the September 2003 Board 
decision, and remanded the case to the Board.

At this time, the Board REMANDS the appeal to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Court vacated the Board's September 2003 decision because 
the Board had not provided the veteran notice of an expert 
medical opinion that the Board considered, and had not 
provided the veteran an opportunity to respond to that 
medical opinion.  At this time, the Board will remand the 
case to the RO to provide the veteran a copy of that opinion 
and an opportunity to respond.

In June 2006, the attorney who is the veteran's 
representative in this case asserted that the Board does not 
have jurisdiction over the veteran's claim for service 
connection for schizophrenia.  The veteran's representative 
noted that the RO issued a statement of the case on the issue 
of service connection for a nervous condition, but addressed 
the issue of service connection for a schizophrenia only in 
supplemental statements of the case, which included the term 
psychosis in the statement of the issue.  The representative 
contended that schizophrenia should be addressed in a 
statement of the case.  On remand, the Board will direct the 
RO to issue a statement of the case that addresses mental 
illness, specifically including psychosis and schizophrenia.

The veteran's representative noted that the RO's statements 
regarding the veteran's case did not explicitly address the 
1998 report of psychologist M. B. L., Ph. D.  The 
representative asserted that Dr. L.'s report supports the 
veteran's claim for service connection.  On remand, the Board 
will instruct the RO to address Dr. L.'s report.

The veteran's representative pointed out three types of 
evidence that are potentially supportive of the veteran's 
claim, and that are not associated with the claims file.  
First, the representative noted that the National Personnel 
Records Center (NPRC) indicated that additional service 
medical records for the veteran are available from the 
National Archives and Records Administration (NARA).  Second, 
the representative asserted that information in the veteran's 
service personnel records might support his claim.  Third, 
the representative noted that the claims file did not contain 
records of the veteran's detoxification treatment at a VA 
facility in 1993 and 1994.  On remand, the Board will 
instruct the RO to obtain all of these records.

In addition, on remand, the Board will instruct the RO to 
take further steps to fulfill VA's duties under the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. § 5100 
et seq. (West 2002)).  The VCAA expanded VA's duty to notify 
claimants regarding the development of evidence relevant to 
their claims, and enhanced VA's duty to assist claimants in 
developing evidence pertinent to their claims.  The Court has 
ruled that VCAA notice requirements apply to all five 
elements of a service connection claim, including: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
RO issued the veteran a VCAA notice in January 2001.  That 
notice informed the veteran of the type of information and 
evidence that was needed to substantiate claims for service 
connection, but did not inform him of the type of evidence 
necessary to establish a disability rating or an effective 
date for a service-connected disability.  On remand, the 
Board will instruct the RO to provide a VCAA notice that 
informs the veteran of the type of evidence necessary to 
establish a disability rating and an effective date for a 
service-connected psychiatric disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran a 
VCAA notice that informs the veteran of 
the type of evidence necessary to 
establish a disability rating and an 
effective date for a service-connected 
psychiatric disability.

2.  The RO should issue a statement of the 
case addressing the veteran's claim for 
service connection for a psychiatric 
disorder, specifically including 
schizophrenia and other psychosis.  The 
statement of the case should also 
specifically address the 1998 report of 
private psychologist M. B. L., Ph. D., 
which is associated with the veteran's 
claims file.

3.  The RO should obtain all service 
medical records for the veteran that are 
available from the National Archives and 
Records Administration (NARA).  If no such 
records are available from the NARA, the 
RO should document the request for such 
records and the response from the NARA.

4.  The RO should obtain the veteran's 
service personnel file, and associate that 
file with the veteran's claims file.

5.  The RO should obtain records of 
inpatient and outpatient treatment, 
including detoxification and mental health 
treatment, of the veteran in 1993 and 1994 
at the VA Outpatient Clinic in Colorado 
Springs, Colorado.

6.  The RO should provide the veteran with 
a copy of the report of a May 2003 VA 
mental health examination and opinion, and 
provide the veteran with an opportunity to 
respond to that report.

7.  Thereafter, the RO should review the 
case.  If the claim on appeal remains 
denied, the RO should issue a supplemental 
statement of the case and afford the 
veteran an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



